Citation Nr: 1711076	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  11-34 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a compensable initial disability rating for scarring of the right ankle. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.T. Stallings, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1990 to May 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Roanoke, Virginia. 

These issues were previously before the Board in October 2014 and September 2016, at which time they were remanded for additional development. As the required development has now been completed, this case is appropriately returned to the Board for adjudication. See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Affording the Veteran the benefit of the doubt, his two right ankle scars have been painful for the entire period on appeal; such scars are not deep and do not cover an area of at least 144 square inches or result in any limitation of function. 


CONCLUSION OF LAW

The criteria for an initial 10 percent disability rating for healed scarring of the right ankle but no higher, have been met for the entire period on appeal. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.118, DC 7804 (2016). 




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

With respect to the Veteran's claim discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 


II. Increased Rating - Scarring, Right Ankle

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10 (2016). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability. 38 C.F.R. § 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned. 38 C.F.R. § 4.7 (2016). When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3 (2016). 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." See Butts v. Brown, 5 Vet. App. 532, 538 (1993). Indeed, one diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. 38 C.F.R. § 4.14 (2016). Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. Id.

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31 (2016). 

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). Regarding the Veteran's initial rating claim on appeal, the Board has considered the appeal period from the assigned effective date of May 7, 2012. 

The Veteran claims entitlement to a compensable initial disability rating for his service-connected scarring of his right ankle, currently rated as zero percent disabling under Diagnostic Code (DC) 7801. 38 C.F.R. § 4.118, DC 7801 (2016). 

Pursuant to DC 7801, burn scars or scars due to other causes, not of the head, face, or neck that are deep and nonlinear, and which cover an area or areas of at least 6 square inches (39 square (sq.) centimeters (cm.)) but less than 12 square inches (77 sq. cm.) warrant a 10 percent disability rating. Id. Such scars that cover an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.) warrant a 20 percent disability rating. Id. Such scars that cover an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.) warrant a 30 percent disability rating. Id. Such scars that cover an area or areas of 144 square inches (929 sq. cm.) or greater warrant a maximum schedular 40 percent disability rating. Id. A deep scar is one associated with underlying soft tissue damage. Id., Note 1. 

Turning to the relevant evidence of record from the assigned effective date of May 7, 2012, a January 2013 buddy statement reports that the Veteran's right ankle scars had become raised and caused tremendous itching at times. An additional buddy statement from that same month reports that the Veteran's scars continually itched, both with or without socks, but even moreso when the Veteran wore both socks and shoes. 

Upon an initial VA scar examination in February 2013, the Veteran reported that the scar was unstable and resulted in itching. Upon physical examination, the length and width of the scar was 3cm x 0.5 cm. The examiner indicated that the Veteran's right ankle scar was stable, non-painful, and less than 39 sq. cm in total area. 

In his February 2016 VA Form 9, the Veteran reported that his right ankle scarring condition had worsened since the February 2013 VA examination. He stated that his right ankle scar had become more painful and unstable and that the scar swelled with use or when he wore certain socks and shoes. He asserted that this information had not been considered in his February 2013 VA examination although he told the examiner. 

Following the September 2016 Board remand, the Veteran was most recently afforded a VA examination for his right ankle scarring in November 2016. At that time, the Veteran reported pain, infection, and swelling in his right ankle following March 2012 ankle surgery. He specifically noted that his resulting right ankle scars would be irritated and swollen, and that his use of compression socks caused itching and swelling, which required him to use Band-Aids to cover the scars or to use socks that did not cover his ankle. He stated that he was unable to wear boots because they hurt his ankle. The VA examiner reviewed the claims file and noted that VA treatment records did not document painful scars or breakdown over the scars. A physical examination revealed two scars on the right ankle, one on the lateral ankle measuring 1 cm x 1 cm and the second, on the medial ankle, measuring 0.6 cm x 0.8 cm. The examiner noted that both scars were superficial and nonlinear; additionally, the skin over the scars was easily moveable and essentially same color as his other skin, and initially somewhat difficult to see. Finally, the examiner concluded that the two right ankle scars did not affect the Veteran's function or ability to work. 

In December 2016, the Veteran reported experiencing pain, swelling, and irritation from his right ankle scars following his March 2012 surgery. In particular, he stated that the use of compression stockings or socks that covered the scars caused swelling and irritation, and he could no longer wear shoes that had to be laced up near his ankle due to the pain caused by rubbing. He further noted that previous doctors have said that he could possibly have scar tissue in his ankle resulting in his discomfort, and concluded that his right ankle scars warranted an increased compensable disability rating. 

Based on a review of the pertinent evidence, and affording the Veteran the benefit of the doubt, the Board resolves any reasonable doubt in favor of the Veteran and finds that he is entitled to an initial 10 percent disability rating under DC 7804 for two painful scars of the right ankle for the entire period on appeal. 

Initially, the Board notes that the Veteran's service-connected right ankle scars are currently rated under DC 7801, regarding burn scars or scars due to other causes, not of the head, face, or neck that are deep and nonlinear. 38 C.F.R. § 4.118, DC 7801. However, as the preponderance of evidence does not document that the Veteran's service-connected right ankle scars are deep (or associated with underlying tissue damage), the Board finds that DC 7801 is not the most appropriate diagnostic code to rate the Veteran's right ankle scars. Rather, based upon the evidence of record, including the Veteran's credible and consistent reports of pain resulting from his two right ankle scars, the Board finds that the most appropriate diagnostic code is DC 7804, which specifically contemplates scars that are unstable or painful. 38 C.F.R. § 4.118, DC 7804. 

Pursuant to DC 7804, a 10 percent disability rating is warranted for one or two scars that are unstable or painful. Id. A 20 percent disability rating is warranted for three or four scars that are unstable or painful. Id. A maximum 30 percent disability rating is warranted for five or more scars that are unstable or painful. Id. An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. Id. at Note 1. If one or more scars are both unstable and painful, an additional 10 percent is to be added to the evaluation based on the total number of unstable or painful scars. Id. at Note 2. 

Significantly, while both VA examinations of record document that the Veteran's scars were not painful or unstable, the Veteran has consistently and credibly reported that his right ankle scars are painful and irritated to the point of affecting what types of shoes and socks he could comfortably wear. Such lay reports are probative evidence which the Board must consider. See Layno v. Brown, 6 Vet. App. 465, 469 (1994). Indeed, based upon the Veteran's consistent lay reports, and after resolving any reasonable doubt in his favor, the Board finds that a 10 percent initial disability rating for two painful scars of the right ankle is warranted for the entire period on appeal. 38 C.F.R. § 4.118, DC 7804. A higher 20 percent disability rating is not warranted, however, as the Veteran is not service-connected for three or four scars which are painful and/or unstable. Id. 

The Board has also considered whether an increased disability rating is warranted for any period on appeal under the additional rating criteria for scars set forth in 38 C.F.R. § 4.118, DCs 7800, 7802, and 7805. However, as discussed above, the Veteran's scars do not affect his head, face, or neck; cover the requisite surface area; or result in any functional limitation; therefore, these additional diagnostic codes do not warrant an increased disability rating in excess of 10 percent for any period on appeal. 38 C.F.R. §§ 4.118, DCs 7800, 7802, 7805. 

In conclusion, the Board finds that a 10 percent disability rating is warranted for the Veteran's two painful right ankle scars for the entire period on appeal, and to that extent only the claim is granted. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 



III. Extraschedular & TDIU Consideration

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made. 38 C.F.R. § 3.321(b)(1) (2016). The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry. Thun v. Peake, 22 Vet. App. 111 (2008). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required. 

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). See id. 

In this case, the lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's service-connected right ankle scarring that would render the schedular criteria inadequate. The Veteran's symptoms, as discussed above, are contemplated in the initial 10 percent disability rating granted herein; thus, the application of the Rating Schedule is not rendered impractical. Moreover, the Veteran has not specifically argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability rating for his level of impairment. In other words, he did not experience symptomatology from his service-connected right ankle scars that is unusual or different from those contemplated by the schedular criteria. Nor has he alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's right ankle scars are considered by the schedular disability rating assigned. Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321; Thun, 22 Vet. App. 111. 

Finally, the Board notes that the Veteran is in receipt of a total disability rating based upon individual unemployability (TDIU) effective December 2013; moreover, he has not appealed the assigned effective date for the grant of his TDIU rating. In any event, the Board notes that the evidence of record during the relevant appeal period from May 2012 does not indicate that the Veteran's right ankle scarring precludes him from securing or following a substantially gainful occupation prior to December 2013. While the Veteran reported some functional impact from his scarring upon the shoes he could comfortably wear, there is no indication within the record that the Veteran's right ankle scars completely precludes him from securing or following a substantially gainful occupation. Indeed, the November 2016 VA examiner found no such functional impact upon the Veteran's ability to work. Consequently, the matter of entitlement to a TDIU rating prior to December 2013 is not raised by the Veteran or the evidence of record. See Rice v. Shinseki, 22 Vet. App. 447 (2009).




ORDER

An initial 10 percent disability rating, but no higher, for two painful right ankle scars is granted for the entire period on appeal. 



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


